DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 02/09/2021, with respect to the rejections of claims 1-30 under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al., (International Publication Number: WO 2018/031623 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 11/09/2020 has been withdrawn.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack, (Reg. No.: 57,171) on 3/1/2021.

					In the Claims

 Claim 1,	 (Previously Presented) A method for wireless communication by a user equipment (UE), comprising: 

determining, based at least in part on the first indication received in the first slot of the plurality of aggregated slots, a rate matching behavior for processing a physical downlink shared channel (PDSCH) transmission received in the first slot and at least a second slot, subsequent to the first slot, of the plurality of aggregated slots, wherein determining the rate matching behavior comprises determining that the triggered set of ZP CSI-RS resources in the first slot is associated with each slot of the plurality of aggregated slots, including the first slot and the second slot; and 
processing the PDSCH transmission received in the first slot and at least the second slot in accordance with the rate matching behavior. 

Claims 2-3.	 (Cancelled) 

Claim 4.	 (Previously Presented) The method of claim 1, wherein determining the rate matching behavior further comprises determining to perform rate matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots, including the first slot and the second slot.
 
Claim 5.	 (Previously Presented) The method of claim 1, further comprising receiving a second indication of at least one of a set of non-zero power (NZP) CSI-RS 

Claims 6-7.	 (Cancelled) 

Claim 8.	(Previously Presented) The method of claim 1, further comprising receiving a second indication that triggers the rate matching behavior.

Claim 9.	(Original) The method of claim 8, wherein the second indication is received via radio resource control (RRC) signaling or via DCI signaling.

Claim 10.	(Previously Presented) The method of claim 8, wherein the second indication triggers, as the rate matching behavior, performing rate-matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots.

Claim 11.	(Previously Presented) An apparatus for wireless communications, comprising: 
a receiver configured to receive, in a first slot of a plurality of aggregated slots, a first indication in downlink control information (DCI) that triggers a set of zero power (ZP) channel state information reference signal (CSI-RS) resources from multiple sets of ZP CSI-RS resources; 
at least one processor configured to: 

process the PDSCH transmission received in the first slot and at least the second slot in accordance with the rate matching behavior; and 
a memory coupled to the at least one processor. 

Claims 12-13.	(Cancelled)

Claim 14.	 (Previously Presented) The apparatus of claim 11, wherein the at least one processor is configured to determine to perform rate matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots, including the first slot and the second slot.

15. (Previously Presented) The apparatus of claim 11, wherein: 
the receiver is further configured to receive a second indication of at least one of a set of non-zero power (NZP) CSI-RS resources or a set of tracking reference signal (TRS) resources in at least one of the plurality of aggregated slots; and 

 
Claims 16-17.	 (Cancelled)

Claim 18.	(Currently Amended) The apparatus of claim 11, wherein the receiver is configured to receive a second indication that triggers the rate matching behavior.

Claim 19.	(Original) The apparatus of claim 18, wherein the second indication is received via radio resource control (RRC) signaling or via DCI signaling.

Claim 20.	(Previously Presented) The apparatus of claim 18, wherein the second indication triggers, as the rate matching behavior, performing rate-matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots.

Claim 21.	(Previously Presented) A method for wireless communication by a network entity, comprising: 
determining a rate matching behavior for processing a physical downlink shared channel (PDSCH); 
transmitting, to a user equipment (UE), a first indication via downlink control information (DCI) that triggers a set of zero power (ZP) channel state information reference signal (CSI-RS) resources from multiple sets of ZP CSI-RS resources, 
transmitting the PDSCH in the first slot and at least a second slot, subsequent to the first slot, of the plurality of aggregated slots, wherein the determined rate matching behavior for processing the PDSCH transmitted in the first slot and at least the second slot is based in part on the first indication transmitted in the first slot and wherein the rate matching behavior is to perform rate matching around the triggered set of ZP CSI-RS resources in the first slot in each slot of the plurality of aggregated slots.

Claims 22-23.	 (Cancelled)

Claim 24.	 (Previously Presented) The method of claim 21, further comprising transmitting a second indication triggering the UE to perform rate matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots when processing the transmitted PDSCH.

Claim 25.	 (Original) The method of claim 24, wherein the second indication is transmitted via radio resource control (RRC) signaling or DCI signaling.

Claim 26.	 (Previously Presented) An apparatus for wireless communications, comprising: 
at least one processor configured to determine a rate matching behavior for processing a physical downlink shared channel (PDSCH); 

transmit, to a user equipment (UE), a first indication via downlink control information (DCI) that triggers a set of zero power (ZP) channel state information reference signal (CSI-RS) resources from multiple sets of ZP CSI-RS resources, wherein the first indication is transmitted in a first slot of a plurality of aggregated slots; and 
transmit the PDSCH in the first slot and at least a second slot, subsequent to the first slot, of the plurality of aggregated slots, wherein the determined rate matching behavior for processing the PDSCH transmitted in the first slot and at least the second slot is based in part on the first indication transmitted in the first slot and wherein the rate matching behavior is to perform rate matching around the triggered set of ZP CSI-RS resources in the first slot in each slot of the plurality of aggregated slots; and 
a memory coupled to the at least one processor.

Claims 27-28.	 (Cancelled)

Claim 29.	 (Previously Presented) The apparatus of claim 26, wherein the transmitter is further configured to transmit a second indication triggering the UE to perform rate matching around the triggered set of ZP CSI-RS resources in each slot of the plurality of aggregated slots when processing the transmitted PDSCH.
 
Claim 30.	 (Original) The apparatus of claim 29, wherein the second indication is transmitted via radio resource control (RRC) signaling or DCI signaling.

Claim 31.	 (Previously Presented) The apparatus of claim 26, wherein the transmitter is configured to transmit a second indication of at least one of a set of non-zero power (NZP) CSI-RS resources or a set of tracking reference signal (TRS) resources for at least one of the plurality of aggregated slots, wherein at least one of the set of NZP CSI-RS resources or the set of TRS resources overlaps the triggered set of ZP CSI-RS resources. 

Claim 32.	 (Previously Presented) The method of claim 21, further comprising transmitting a second indication of at least one of a set of non-zero power (NZP) CSI-RS resources or a set of tracking reference signal (TRS) resources for at least one of the plurality of aggregated slots, wherein at least one of the set of NZP CSI-RS resources or the set of TRS resources overlaps the triggered set of ZP CSI-RS resources.

Allowable Subject Matter
4.	Claims 1, 4-5, 8-11, 14-15, 18-21, 24-26, and 29-32 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions of the limitations in claims 1, 11, 21, and 26 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“determining, based at least in part on the first indication received in the first slot of the plurality of aggregated slots, a rate matching behavior for processing a physical downlink shared channel (PDSCH) transmission received in the first slot and at least a second slot, subsequent to the first slot, of the plurality of aggregated slots, wherein determining the rate matching behavior comprises determining that the triggered set of ZP CSI-RS resources in the first slot is associated with each slot of the plurality of aggregated slots, including the first slot and the second slot;”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463